Citation Nr: 0916094	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-33 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied a TDIU.  The Board 
denied the claim in February 2008.  In March 2009, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
that Board decision and remanded the case to the Board 
pursuant to a March 2009 joint motion for remand.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has 12 years of formal education and work 
experience as an Admin Specl (70250) in service, and as an 
industrial and commercial electrician after service.  In the 
March 2009 joint motion for remand, the parties agreed that 
another VA examination is necessary because VA had not given 
the Veteran an adequate VA examination to determine whether 
his service-connected right leg varicose veins, evaluated as 
60 percent disabling, render him unemployable.  Remand is 
necessary for a new VA examination that adequately addresses 
whether the Veteran's service-connected right leg varicose 
veins, standing alone, preclude him from obtaining or 
retaining all forms of substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All necessary 
tests and studies should be performed.  

The examiner should provide an opinion 
as to whether the Veteran's service-
connected right leg varicose veins, 
standing alone, render him incapable of 
obtaining or retaining all forms of 
substantially gainful employment.

The examiner should discuss the degree 
of occupational impairment attributable 
to the service-connected right leg 
varicose veins.  In particular, 
describe what types of employment 
activities would be limited because of 
the Veteran's service-connected 
disability, what types of employment 
would not be limited (if any), and 
whether any limitation on employment is 
likely to be permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Thereafter, readjudicate the 
Veteran's TDIU claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

